SUMMARY OPINION
RANDALL, Judge.
FACTS
The McClellans purchased a rug from Carolyn Karagheusian who owns a store named “The Area Rug Store.” The McClellans purchased the rug in June. At that time they were assured by the seller that the rug was of high quality. In December, they noticed that when the snow was tracked onto the rug, the different dyes in the rug bled together. Since they had purchased the rug specifically because its colors went with their living room, they now determined it was worthless. They returned the rug to the seller and asked for a complete refund.
After failing to obtain a satisfactory settlement with the seller, the McClellans sued in Hennepin County Conciliation Court and received a judgment for the purchase price in full ($530.00) plus costs. The seller appealed to Hennepin County Municipal Court for a trial de novo. After this trial, the judge ordered a refund in their favor of $400 apparently based on the belief that the rug in its imperfect condition still had some residual value. Judgment was entered in the amount of $400 against seller, and that judgment was paid. The appellants did not appeal from the judgment, but appealed from the Findings of *355Fact, Conclusions of Law and Order for Judgment.
DECISION
Appellants appeal from Findings of Fact, Conclusions of Law and Order for Judgment dated August 14, 1984.
An order for judgment is a nonap-pealable order. Setter v. Mauritz, 351 N.W.2d 396 (Minn.Ct.App.1984); Comment, Rule 103.03, Minn.R.Civ.App.P. Even if we reached the merits of the case we would find that the trial judge as factfinder was entitled to make his own determination of credibility as to the testimony on value. These findings may not be overturned unless they are clearly erroneous. City of Minnetonka v. Carlson, 298 N.W.2d 763 (Minn.1980). It was not “clearly erroneous” for the trial court to conclude the fair measure of damages was $400. The appeal is dismissed.
Dismissed.